DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 18-22 of Applicant’s reply, filed 10/20/2022, with respect to the rejections of claims 4-6, 13-15, and 19-20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  The rejections of claims 4-6, 13-15, and 19-20 under 35 U.S.C. § 102(a)(1) have been withdrawn. 

Applicant's arguments filed 10/20/2022 have otherwise been fully considered but they are not persuasive. 
Claims 1-8, 10-17, and 19-20 were rejected in the previous Office action under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Regarding this rejection, Applicant contends the following (page 9 of Applicant’s reply):

    PNG
    media_image1.png
    259
    653
    media_image1.png
    Greyscale

Applicant contends that the claimed “planning lattice” is “an output, in the form of structured information.” The outputting of available information or data does not amount to significantly more than an abstract idea, nor render an otherwise-ineligible claim patent-eligible (see Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016)). 
Applicant further contends that the planning lattice can be “used by the processor-based system or provided to another processor-based system to cause motion of a primary vehicle.” However, these limitations are not claimed in independent claims 1, 10, and 19. Rather, limitations involving these concepts are found in claims 9 and 18, which were noted by Examiner in the previous Office action as not being rejected under 35 U.S.C. § 101. 

Applicant further contends that “[the] pending claims are most similar to those of Example 38 of the updated Guidance provided by the Office” (page 11 of Applicant’s reply). However, the presently pending claims bear no resemblance to the claims of Examples 38.

Regarding claim 1, Applicant’s contends the following (page 12 of Applicant’s reply):

    PNG
    media_image2.png
    321
    655
    media_image2.png
    Greyscale

Examiner disagrees.
First, Applicant contends that “[none] of these limitations recite a mathematical relationship, formula or calculation as a positive act of the claim.” However, as noted in the previous Office action, the step of “setting, by the processor-based system, a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof”, was noted as being a mathematical operation. This is supported by the specification of the present application as-filed in at least paragraphs [0166]-[0167].
Applicant further contends that the limitations are not mental processes because “the acts are not practically performed in the human mind. Even if those acts … could be mentally performed, which they could not, there would be no reason to do so mentally since there would be much more conceptually easier ways to assess collisions”. However, Applicant provides no reasoning as to why the acts cannot be reasonably performed in the human mind. 
A human being can mentally represent their vehicle and another vehicle in the environment as merely a box, predict the motions of the two vehicles, and see if those boxes overlap. Many humans do this when performing lane change maneuvers, or parking. In simplifying the structure of their vehicle and other vehicles in the environment, the human mind can mentally make these determinations reasonably without having to consider if a one-inch corner of the vehicle may touch another one-inch spot on another vehicle, but rather can determine if a space approximately equal to an opposing vehicle will collide with a space approximately equal to their vehicle. When changing lanes, for example, the human mind does not consider whether each and every square-inch of their vehicle’s surface is safe from colliding with each and every square-inch of a neighboring vehicle’s surface, but rather sees if the space around their vehicle will collide with a space around the neighboring vehicle when the human performs certain lane change maneuvers (speed up and merge, slow down and merge, maintain speed and merge, merge quickly, merge slowly, etc.). The human mind then determines which maneuvers result in possible overlaps of their vehicle’s space with the neighboring vehicle’s space to 
Moreover, Applicant contends “there would be no reason to do so mentally”. Furthermore, Applicant contends “[a] planning lattice with associated costs would have no practical value for one attempting to mentally perform motion planning.” Whether a concept is usefully being performed mentally or not is not part of the analysis. Mental processes are “defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions” (see October 2019 Update: Subject Matter Eligibility). 
Applicant makes these same arguments as presented above regarding the rejection of claim 1 for the rejections of claims 10 and 19 as well (see pages 12-13 of Applicant’s reply). Examiner directs Applicant to the response presented above regarding the rejection of claim 1 as similarly applying to the rejections of claims 10 and 19 as well. 

Applicant further contends that “Applicant’s approach advantageously improves computational performance of processor-based systems in performing motion planning for vehicles. Thus, the claimed approach is directed to solving problems that are specific to the computational execution of motion planning via a computing processors, and are not related to mental processes” (page 13 of Applicant’s reply). However, these are separate considerations in the analysis for compliance with 35 U.S.C. § 101 that do not affect whether a limitation is a mental process or not. 

Applicant further contends the following (page 13 of Applicant’s reply):

    PNG
    media_image3.png
    138
    642
    media_image3.png
    Greyscale

 As noted above, Example 38 differs from the invention as claimed in claims 1, 10, and 19, and as such the analysis for compliance with 35 U.S.C. § 101 differs as well. Furthermore, whether or not the claims are “directed to improving the computation performance of processor-based systems” is not a Prong One consideration, but rather a consideration under Prong 2 of Step 2A, and will be addressed later in this response. Finally, claims 1, 10, and 19 do not recite that the planning lattices are “used to generate executable motion plans which drive the motion of vehicles.” Rather, these limitations are found in claims 9 and 18, which were not rejected under 35 U.S.C. § 101. 

Regarding Prong 2 of Step 2A, Applicant contends the following (page 14 of Applicant’s reply):

    PNG
    media_image4.png
    434
    657
    media_image4.png
    Greyscale

Examiner disagrees.
The subject matter of claims 1-20 do not all use processors to perform motion planning for vehicles, as contended by Applicant. Rather, only claims 9 and 18 claim to utilize the planning lattices to perform motion planning and control of a vehicle as a result, which is why claims 9 and 18 were deemed patent-eligible in the previous Office action. Claims 1-8, 10-17, and 19-20 do not include limitations to this effect. 

Applicant contends the same for claims 19-20 (see page 15 of Applicant’s reply). As noted above however, claims 19-20 do not include limitations that the planning lattice is used for performing motion planning for vehicles to control driving of the vehicle, and as such the argument is not applicable to claims 19-20. 

Applicant further contends the following (pages 15-16 of Applicant’s reply):

    PNG
    media_image5.png
    166
    653
    media_image5.png
    Greyscale

The novelty of a claim is not a consideration when determining when a claim is patent-eligible under 35 U.S.C. § 101 (see MPEP 2106.05, Section I). Accordingly, whether the claimed invention is “not well known, not routine and not conventional” does not impact whether the claims are directed to an abstract idea. 

As such, Applicant’s arguments are found unpersuasive, and claims 1-8, 10-17, and 19-20 stand rejected under 35 U.S.C. § 101 as presented below in this Office action and expanded upon herein above. 

Turning to the prior art, claims 1-20 were rejected in the previous Office action under 35 U.S.C. § 102(a)(1) as being anticipated by Sorin et al. (WO 2017/214581 A1) [hereinafter “Sorin”]. 
Regarding claims 1 and 10, Applicant contends the following (page 17 of Applicant’s reply):

    PNG
    media_image6.png
    610
    647
    media_image6.png
    Greyscale

Examiner disagrees.
The specification of the present application defines an oriented bounding box as having a size, location, and orientation (see [0105] of the specification as-filed). Sorin teaches the bounding box (“rectangular prism”) covers all of the original voxels of the swept volume ([0086]). Therefore, the bounding box must include the location of the original swept volume, the size of the swept volume and the voxels of the host vehicles, and the orientation as well in order to capture all the original voxels. This is shown illustratively in Figure 6 of Sorin. Accordingly, Sorin does indeed teach the use of oriented bounding boxes as claimed in claims 1 and 10. 
Regarding the rejections of claims 2-3 and 11-12, Applicant contends the following (page 18 of Applicant’s reply):

    PNG
    media_image7.png
    573
    654
    media_image7.png
    Greyscale

Examiner disagrees.
As noted above, Sorin does teach the use of oriented bounding boxes for collision determination. Further, as admitted by applicant, Sorin teaches the obstacles may be represented “by a mesh model made from any type of polygon”. This clearly covers oriented bounding boxes. Furthermore, Sorin does teach performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles. As noted above, Sorin teaches the primary vehicle and other vehicles are represented by oriented bounding boxes. Sorin teaches edges, which correspond to motion of the primary vehicle oriented bounding box, are checked to see if they are in collision with other vehicles, represented by oriented bounding boxes (see [0076]-[0077], [0082], and [0090]-[0091]). 

Regarding claims 7-9 and claims 16-18, Applicant argues for their allowability based upon their dependency from claims 1 and 10, respectively (see page 21 of Applicant’s reply). As claims 1 and 10 stand rejected, so too do claims 7-9 and 16-18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites “representing … the primary vehicle as a respective oriented bounding box”, “performing … oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice,” and “setting … a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof.” These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, the “performing” and “setting” actions are, in light of the specification, mathematical operations. 
This judicial exception is not integrated into a practical application because the abstract idea does not related to the improvement of the functioning of a computer or technology, is not applied by way of a particular machine, used to effect a transformation in state, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely a vehicle (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of a “processor-based system”. This limitation is recited at a high level of generality such that is amounts to a generic computing device. The invocation of generic computing technology to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim additionally recites the use of “planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges”. This limitation merely defines the environment used in the abstract idea, and does not change the above-noted limitations from being mental processes and/or mathematical operations. 

Regarding claim 2, the claim recites “representing, by the processor-based system, at least one of the other vehicles as a respective oriented bounding box, and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.” 
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind in the same manner as described above in the rejection of claim 1. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 3, the claim recites “representing, by the processor-based system, at least one of the other obstacles as a respective oriented bounding box, and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
As noted above in the rejections of claims 1-2, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 4, the claim recites “representing, by the processor-based system, at least one other obstacle as a representation of a curve in the form of a spline, a b-spline, or a polynomial, and wherein performing oriented bounding box collision detection to determine whether the primary vehicle represented by a respective oriented bounding box collides with other vehicles or other obstacles includes performing oriented bounding box-curve collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the curve that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.” 
As noted above in the rejections of claims 1-2, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 5, the claim merely further defines the “at least one other obstacle” from claim 4. This does not change the above-noted limitations in claim 4 from being mental processes and/or mathematical operations. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 6, the claim recites “performing oriented bounding box collision detection includes performing oriented bounding box collision detection at each of at least one point along a respective trajectory of the primary vehicle using a set of fitted functions to represent the respective trajectory of the primary vehicle corresponding to the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 7, the claim recites additional elements of “a plurality of distinct hardware circuits” in order to perform the oriented bounding box collision detection. The elements are recited at a high level of generality such that “hardware circuits” are merely generic computing components. As noted above, the invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea. 

Regarding claim 8, the claim recites “setting the cost of one or more of the respective edges of a planning lattice according to a parameterized cost function to reflect the detection of a collision and to reflect at least one parameter representative of a severity of the detected collision.” This limitation, when read in light of the specification, is a mental process in the form of an evaluation or judgement capable of being performed in the human mind in the same manner as described above in the rejection of claim 1. Additionally or alternatively, this action is, in light of the specification, a mathematical operation.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 10, the claim recites “represent the primary vehicle as a respective oriented bounding box; and for at least one of a plurality of the edges of the planning lattice, perform oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice; and set a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, the “perform oriented bounding box collision detection” and “set a cost of the respective edge” actions are, in light of the specification, mathematical operations. 
This judicial exception is not integrated into a practical application because the abstract idea does not related to the improvement of the functioning of a computer or technology, is not applied by way of a particular machine, used to effect a transformation in state, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely a vehicle (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of a “processor-based system” comprising “at least one processor” and “at least one nontransitory processor-readable medium”. These elements are recited at a high level of generality such that they amount to generic computing device components. The invocation of generic computing technology to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim additionally recites the use of “planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges”. This limitation merely defines the environment used in the abstract idea, and does not change the above-noted limitations from being mental processes and/or mathematical operations. 

Regarding claim 11, the claim recites “represent at least one of the other vehicles as a respective oriented bounding box, and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind in the same manner as described above in the rejection of claim 10. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 12, the claim recites “represent at least one of the other obstacles as a respective oriented bounding box, and perform the oriented bounding box collision detection as oriented bounding box- oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
As noted above in the rejections of claims 10-11, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 13, the claim recites “represent at least one other obstacle as a representation of a curve in the form of a spline, a b-spline, or a polynomial, and perform the oriented bounding box collision detection as oriented bounding box-curve collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the curve that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
As noted above in the rejections of claims 10-11, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 14, the claim merely further defines the “at least one other obstacle” from claim 13. This does not change the above-noted limitations in claim 4 from being mental processes and/or mathematical operations. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 15, the claim recites “perform oriented bounding box collision detection at each of at least one point along a respective trajectory of the primary vehicle via a set of fitted functions to represent the respective trajectory of the primary vehicle corresponding to the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 16, the claim recites additional elements of “a plurality of distinct hardware circuits” in order to perform the oriented bounding box collision detection. The elements are recited at a high level of generality such that “hardware circuits” are merely generic computing components. As noted above, the invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea. 

Regarding claim 17, the claim recites “set the cost of the respective edge of a planning lattice based on a parameterized cost function to reflect the detection of a collision and to reflect a severity of the detected collision.” This limitation, when read in light of the specification, is a mental process in the form of an evaluation or judgement capable of being performed in the human mind in the same manner as described above in the rejection of claim 1. Additionally or alternatively, this action is, in light of the specification, a mathematical operation.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 19, the claim recites “during a runtime, for each of a number of the edges of a planning lattice, representing … the trajectory corresponding to the respective edge as a set of fitted functions, performing … collision detection using the set of fitted functions to determine whether a representation of the primary vehicle collides with one or more representations of other vehicles or other obstacles; and setting … a cost of the respective edge of the planning lattice to reflect at least one of the determined collision or absence thereof in transitioning between a pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, the “representing”, “performing”, and “setting” actions are, in light of the specification, mathematical operations. 
This judicial exception is not integrated into a practical application because the abstract idea does not related to the improvement of the functioning of a computer or technology, is not applied by way of a particular machine, used to effect a transformation in state, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely a vehicle (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of a “processor-based system”. This limitation is recited at a high level of generality such that is amounts to a generic computing device. The invocation of generic computing technology to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim additionally recites the use of “planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges”. This limitation merely defines the environment used in the abstract idea, and does not change the above-noted limitations from being mental processes and/or mathematical operations. 

Regarding claim 20, the claim recites “receiving, by the processor-based system, the set of fitted functions at the processor-based system of the primary vehicle from a configuration system located remotely from the primary vehicle, the set of fitted functions which were fitted by the configuration system prior to the runtime.”
This limitation is a step of data gathering and/or data transmission. The collection of available data using known sources amounts to insignificant extra-solution activity (see MPEP 2106.05 and MPEP 2106.05(g); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)). Similarly, receiving or transmitting data has been held as being a well-understood, routine, and conventional function and insignificant extra-solution activity (see MPEP 2106.05(d)). 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Examiner’s Note: Examiner notes that claims 9 and 18 are not rejected under 35 U.S.C. § 101. Claim 9 recites, in part, “implementing … a resultant motion plan by the primary vehicle based at least in part on the least cost analysis.” Claim 18 recites similar limitations. This limitation is indicative of integration into a practical application because it utilizes the abstract idea to effect a transformation in state of the primary vehicle (see MPEP 2106.05(c)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorin et al. (WO 2017/214581 A1) [hereinafter “Sorin”].

Regarding claim 1, Sorin discloses a motion-planning method of operation in a processor-based system to perform motion planning via planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges, each node representative of a state of a primary vehicle which operates in an environment that includes one or more other vehicles and other obstacles, and each edge representative of a transition between a respective pair of the nodes (see [0003]-[0004], [0006]-[0009], and [0031]-[0037]), the method comprising:
representing, by the processor-based system, the primary vehicle as a respective oriented bounding box (see [0085]-[0092]); and
for at least one of a plurality of the edges of the planning lattice,
performing, by the processor-based system, oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice (see [0029]-[0039], [0043]-[0057], and [0068]-[0113]); and
setting, by the processor-based system, a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof (see [0006]-[0008] and [0044]-[0057]).

Regarding claim 2, Sorin further discloses representing, by the processor-based system, at least one of the other vehicles as a respective oriented bounding box (see [0028]-[0029] and [0046]), and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]). 

Regarding claim 3, Sorin further discloses representing, by the processor-based system, at least one of the other obstacles as a respective oriented bounding box (see [0028]-[0029] and [0046]), and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]).

Regarding claim 7, Sorin further discloses performing oriented bounding box collision detection includes performing oriented bounding box collision detection via a plurality of distinct hardware circuits (see [0005] and [0080]-[0093]; see also Figures 4 and 5).

Regarding claim 8, Sorin further discloses setting a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof includes setting the cost of one or more of the respective edges of a planning lattice according to a parameterized cost function to reflect the detection of a collision and to reflect at least one parameter representative of a severity of the detected collision (see [0008] and [0049]-[0057]). 

Regarding claim 9, Sorin further discloses performing, by the processor-based system, a least cost analysis of the planning lattice, and implementing, by the processor-based system, a resultant motion plan by the primary vehicle based at least in part on the least cost analysis (see [0006]-[0009], [0048]-[0058], and [0093]-[0113]). 

Regarding claim 10, Sorin discloses a processor-based system to perform motion planning via planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges, each node representative of a state of a primary vehicle which operates in an environment that includes one or more other vehicles and other obstacles, and each edge representative of a transition between a respective pair of the nodes (see [0003]-[0004], [0006]-[0009], and [0031]-[0037]), the processor-based system comprising:
at least one processor (see [0030]);
at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and that stores processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to (see [0030]):
represent the primary vehicle as a respective oriented bounding box (see [0085]-[0092]); and
for at least one of a plurality of the edges of the planning lattice,
perform oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice (see [0029]-[0039], [0043]-[0057], and [0068]-[0113]); and
set a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof (see [0006]-[0008] and [0044]-[0057]).

Regarding claim 11, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor further to: represent at least one of the other vehicles as a respective oriented bounding box (see [0028]-[0029] and [0046]), and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]). 

Regarding claim 12, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor further to: represent at least one of the other obstacles as a respective oriented bounding box (see [0028]-[0029] and [0046]) and perform oriented bounding box collision detection as oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]).

Regarding claim 16, Sorin further discloses performing oriented bounding box collision detection includes performing oriented bounding box collision detection via a plurality of distinct hardware circuits (see [0005] and [0080]-[0093]; see also Figures 4 and 5).

Regarding claim 17, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor to set the cost of the respective edge of a planning lattice based on a parameterized cost function to reflect the detection of a collision and to reflect a severity of the detected collision (see [0008] and [0049]-[0057]). 

Regarding claim 18, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor to perform a least cost analysis of the planning lattice, and implement a resultant motion plan by the primary vehicle based at least in part on the least cost analysis (see [0006]-[0009], [0048]-[0058], and [0093]-[0113]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669